Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/489,540 filed on 08/28/2019 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on 08/28/2019.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 02/11/2022, 11/12/2020 and 08/28/2019 acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.


Allowable Subject Matter
Claims 18-19 and 21-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior arts:
US 2018/0210429 to Jundt
[0122] For clarity, the above discussion of configuring device container or placeholder objects 300 includes a user entering, configuring, or otherwise defining the desired values for various properties 302-338 via a user interface, such as via a user interface of an asset management system 132 and/or a field commissioning tool 135. However, at least due to the I/O-abstracted nature of the Device Definitions 308 of devices that are in the I/O-unallocated state, at least some of the desired property values 302-338 (e.g., for exposed properties and/or for hidden properties) may be automatically configured, defined, and populated by a configuration application 340 executing at the asset management system 132, at a field commissioning tool 135 (e.g., as depicted in FIGS. 2A and 2C), or at some other computing device. In an example, the configuration application 340 automatically populates at least some of the 

US 2016/0182323 to Ferguson
[0008] Due to the connection-based nature of the VCRs and the command-response protocol by which a field device transmits process data (e.g., in response to a received compel data message), initial communications with a field device to retrieve process data can often require a potentially costly host device that has been configured to communicate with the field device by a controls engineer or other technical expert. For instance, initial communications to retrieve process data from a field device can often involve a host device adding the field device to the live list of devices, establishing a VCR with the field device to open communications, retrieving a list of function blocks from the field device that are used to determine the process data, opening an identified function block associated with a particular process variable, and reading the process variable from the function block. Such operations can be time-consuming and costly to implement, thereby increasing costs associated with configuration and commissioning of field devices within a Fieldbus network and generally decreasing usability of the system as a whole. Moreover, because field devices are typically configured to transmit process data in response to a received compel data message, it can be difficult to monitor process data transmitted by multiple field devices on the network without a LAS (e.g., a host device) configured to schedule and transmit the compel data messages in a deterministic manner.

US 2014/0336795 to Asenjo
[0050] User interface component 204 can be configured to receive user input and to render output to the user in any suitable format (e.g., visual, audio, tactile, etc.). User input can be, for example, configuration information defining whether the cloud-aware industrial device 202 is allowed to push data to and/or pull data from a cloud platform. User input can also comprise address information for a particular cloud platform or application with which the cloud-aware industrial device 202 is to communicate. Context component 206 can be configured to identify a context of the cloud-aware industrial device 202 within a plant environment. This can include, for example, identifying other industrial devices in proximity to or sharing a plant network with cloud-aware industrial device 202, identifying a location of the cloud-aware industrial device 202 within a the overall enterprise or plant hierarchy, identifying data tags associated with the cloud-aware industrial device 202 and available for retrieval by cloud applications, and other such information.
The prior art of record (Becker in view of Strohmenger, Kriel, Jundt, Ferguson and Asenjo) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in dependent claims 18-19 and 1-32.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0255520 to Becker et al. (hereafter “Becker”), US 2016/0274553 to Strohmenger et al. (hereafter “Strohmenger”), US 2014/0203959 to Kriel et al. (hereafter “Kriel”) in further view of US 2015/0355631 to Ochai.

As per claim 17, Becker discloses a method for parameterizing an automation field device (abstraction: “There is disclosed a device and a method for identifying parameters of at least one field device used in automation technology. To simplify the assignment of parameters to field devices in automated systems, the behaviour of the field device is monitored and operating information that describes said field device behaviour is recorded.”) which is communicatively connected to a server via a first communication network (FIG. 1; paragraphs 0032, 0044, 0050 and 0054: “Based on the operating information of the real field device 1, the processing unit 5 determines the field device model's model parameters 6 in such a way that the vendor-neutral field device model to which parameters are assigned will exhibit the same system behavior as the real field device 1.” [Wingdings font/0xE0] ), comprising:
initiating the method by transmitting a command to parameterize or change the parameter values of the field device on the server (paragraphs 0032, 0044 and 0050: “In the case of online parameter assigning a field device behavior, monitored by the monitoring unit, of the new field device can be used via a feedback loop as a basis for identifying corresponding model parameters. In an advantageous embodiment of the invention the further processing unit has for this purpose a controller that determines the vendor-specific device parameters of the further field device from a deviation from model parameters determined for the further field device with the aid of the apparatus and from the target values for the model parameters. The model parameters of the further field device or, as the case may be, replacement field device are compared with the model parameters of the original field device and a deviation in said actual and target values is corrected via a control loop”);
ascertaining a digital image of the field device stored on the server using the transmitted identification information (paragraphs 0024-0025 and 0043-0044: “The processing unit has access to both memory areas. With the aid of the field device's operating information stored in the first memory area it is able to determine the model parameters of the vendor-neutral field device model. What is thus available as a result is a vendor-neutral field device model to which parameters have been assigned and whose process behavior corresponds to that of the field device being used.” [Wingdings font/0xE0] determining the vendor-neutral field device model (digital image of the device) including model parameters using operating information (transmitted identification information)), said digital image containing information about the field device, including configuration settings of the field device (paragraphs 0027, and 0030-0031), wherein the digital image is designed to reproduce the behavior of the field device in a simulated (paragraphs 0024 and 0030-0031: “The operational behavior of different field devices of a specific type can be simulated by means of the field device model through assigning its associated model parameters. “) or emulated manner;
generating and proposing a parameter set for the field device using the field device information contained on the server using an application which is run on the server (paragraphs 0024 and 0030-0031: “For example a vendor-specific target compiler for assigning parameters can be used for the further field device serving in particular as a replacement field device. The vendor-specific parameters can alternatively be manually or automatically systematically varied with the aim of simulating the field device's operational behavior described by the vendor-neutral model parameters. An example thereof is approximating the replacement field device's operational behavior to a transfer function defined by the field device model and its model parameters. Said systematic parameter varying could take place either online or offline.”);
Becker does not explicitly disclose transmitting identification information of the field device to the server; said digital image containing information about the field device, measurement-location-relevant information; selecting and confirming the proposed parameter set by a user, and transmitting the confirmed parameter set to the field device and parameterizing the field device using the transmitted parameter set.
Strohmeng further discloses transmitting identification information of the field device to the server (paragraphs 0126, 0135 and 0161: “The system 400 also can comprise an interrogator component 420 that can facilitate identifying a user or device that is attempting to obtain an IP address associated with the industrial automation system 406. For instance, at any given time, the interrogator component 420 can identify what devices (e.g., computer, mobile phone, electronic pad or table, industrial device, or other device) are on the network associated with the industrial automation system 406.”); 
selecting and confirming the proposed parameter set by a user (paragraphs 0061: “In other implementations, the model management component 120 can generate a recommendation that can recommend modifying or reconfiguring such industrial asset(s) (e.g., 110, 112, 114) or network-related device(s) and can present the recommendation (e.g., via an interface, such as an human machine interface (HMI) or communication device),wherein a user can review the recommendation and decide whether or not to implement the recommendation to modify or reconfigure the such industrial asset(s) (e.g., 110, 112, 114) or network-related device(s).”);
and parameterizing the field device using the transmitted parameter set (paragraphs 0061-0062: “In other implementations, the model management component 120 can generate a recommendation that can recommend modifying or reconfiguring such industrial asset(s) (e.g., 110, 112, 114) or network-related device(s) and can present the recommendation (e.g., via an interface, such as an human machine interface (HMI) or communication device), wherein a user can review the recommendation and decide whether or not to implement the recommendation to modify or reconfigure the such industrial asset(s) (e.g., 110, 112, 114) or network-related device(s).”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Strohmenger into Becker’s teaching because it would provide for the purpose of the model management component can update or modify the model (e.g., the modified model with the model of the newly installed industrial asset) to generate a new modified model 104 based at least in part on the updated information to reflect the modification or reconfiguration of such industrial asset(s) or network-related device(s) (Strohmenger, paragraph 0062).
Kriel further discloses said digital image containing information about the field device, including measurement-location-relevant information (paragraph 0026: “The look-up table may be stored in a computer readable data store or configuration file that is accessible by object detector 215 or radar interface 205, and the look-up table may be configurable based on the position of each radar device and camera on machine 110 and the application of machine 110. Although a look-up table is one method by which object detector 215 or radar interface 205 may map radar data to image data, those skilled in the relevant art will appreciate that other methods for mapping radar data to image data may be used to achieve the same effect.”). 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Kriel into Becker’s teaching and Strohmenger’s teaching because it would provide for the purpose of in some embodiments, object detector may map the distance and angular position of the object in the radar data to a pixel location in the image data. The mapping may be accomplished through a look-up table where distances and angular positions for radar device are linked to pixels of the images captured by camera (Kriel, paragraph 0026).
Ochai further discloses transmitting the confirmed parameter set to the field device (FIG. 7; paragraphs 0068-0070: “When the HHT 12 connects to a specific loop, the HHT 12 (controller 120) notifies the host device 21 that the HHT 12 takes part in the specific loop (connects to a bus), via the Wi-Fi network 14 (step S301). The host device 21 which has received the notification (step S302) writes data to the field device 11 in the specific loop (step S303). Here, when the writing is normally made, the notification indicating that the parameter of the field device 11 has been changed is transmitted to the HHT 12 via the Wi-Fi network 14 (steps S304 to S306)”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Ochai into Becker’s teaching, Strohmenger’s teaching and Kriel’s teaching because it would provide for the purpose of a controller that, when updating data of any one of the field devices, performs communication with the host devices through the second communication interface module, receives update permission information from the host device through the second communication interface module and performs data update of the field device through the first communication interface module (Ochai, paragraph 0021).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Becker, Strohmenger, Kriel and Ochai, as applied to claim 17, and further in view of US 2013/0006399 to Tandon et al. (hereafter “Tandon”)

As per claim 20, Becker does not explicitly disclose wherein the method is initiated by the user.
Tandon further discloses wherein the method is initiated by the user (paragraph 0035).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Tandon into Becker’s teaching, Strohmenger’s teaching, Kriel’s teaching and Tandon’s teaching because it would provide for the purpose of automating field device operations by capturing device method execution steps for later use and related method (Tandon, paragraph 0015).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Becker, Strohmenger, Kriel, Ochai and Tandon, as applied to claim 20, and further in view of US 2014/0162598 to Villa-Real.

As per claim 33, Becker does not explicitly disclose wherein, to initiate the method, the user authenticates himself to the server by means of the field device or the mobile device by a fingerprint or by his voice, wherein, in the case of evaluation by his voice, characteristic properties of his voice, in particular the frequency spectrum of the voice color or the articulation or pronunciation, are analyzed. 
Villa-Real further discloses wherein, to initiate the method, the user authenticates himself to the server by means of the field device or the mobile device by a fingerprint or by his voice (paragraph 0318), wherein, in the case of evaluation by his voice, characteristic properties of his voice (paragraph 0318), in particular the frequency spectrum of the voice color or the articulation or pronunciation, are analyzed. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Villa-Real into Becker’s teaching, Strohmenger’s teaching, Kriel’s teaching and Tandon’s teaching because it would provide for the purpose of In this way, in any future use of the voice recognition applications functions of the corresponding correct registered CCIRAF/AITD, which will be able to correctly authenticate and interpret the voice patterns of the corresponding respective correct authorized customer or authorized user, and, thus giving him or her the capability to accurately utilize the specific intuitive words and phrases as voice commands or responses to interact with the audio-visual speech and display prompts as uttered and displayed in the interactive LCD display and speaker system of corresponding correct registered CCIRAF/AITD, ready for the sequential step by step or group of steps shortcut operations, data transmission, storage and respective iconic and speech file functions of corresponding correct registered CCIRAF/AITD (Villa-Real, paragraph 0318).




Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193